     Case 2:20-cv-01464-JAM-CKD Document 7 Filed 10/09/20 Page 1 of 1

 1   WILLIAM G. MALCOLM #129271
     BRIAN S. THOMLEY #275132
 2   MALCOLM  CISNEROS
 3   A Law Corporation
     2112 Business Center Drive, Second Floor
 4   Irvine, California 92612
     Telephone:      (949) 252-9400
 5   Telecopier: (949) 252-1032
 6   Counsel for LoanCare, LLC
 7

 8                                 UNITED STATES DISTRICT COURT

 9            EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

10

11   JOHNNY L. PEREZ                              Case No. 2:20-cv-01464-JAM-CKD
     MICHELLE R. PEREZ,
12                                                Assigned to: Hon. John A. Mendez
                     Plaintiffs,                  Referred to: Hon. Carolyn K. Delaney
13
            vs.
14                                                ORDER APPROVING THIRD
     LOANCARE, LLC, and DOES 1-100                STIPULATION TO EXTEND TIME TO
15                                                RESPOND TO COMPLAINT
     inclusive,
16
                     Defendants.
17

18

19          Having reviewed the above-entitled stipulation (“Stipulation”) filed by Plaintiffs
20   JOHNNY L. PEREZ and MICHELLE R. PEREZ (collectively, “Plaintiffs”) and Defendant
21   LOANCARE, LLC (“LoanCare”), and good cause appearing,
22          IT IS HEREBY ORDERED that the Stipulation is approved, and LoanCare’s deadline
23   to respond to the Complaint is extended another thirty (35) days, from October 16, 2020 to
24   November 20, 2020.
25
     DATED: October 9, 2020                     /s/ John A. Mendez
26
                                                THE HONORABLE JOHN A. MENDEZ
27                                              UNITED STATES DISTRICT COURT JUDGE
28


                                                  1
          ORDER APPROVING THIRD STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
